Exhibit 10.1
 
Translation
Loan Agreement


THIS Agreement (“Agreement”) is made by the Parties listed hereunder:


Lender: Laifeng Anpulo (Group) Food Development Co., Ltd., (hereinafter referred
to as “Party A”)


Borrower: Laifeng County City Construction Investment Co., Ltd., (hereinafter
referred to as “Party B”)


Administrator: Laifeng County Finance Bureau (hereinafter referred to as “Party
C”)


Upon equal negotiations and mutual agreement, the Parties hereby agree on the
terms and conditions set forth below:


Article 1 Purpose of Loan
Funding city construction.


Article 2 Amount of Loan
RMB 10,000,000.00 ( RMB TEN MILLION ONLY)


Article 3 Term of the Loan
From March 4, 2014 to February 28, 2015


Article 4 Miscellaneous
Party A shall lend the money to Party B for the use of city construction, and
Party C shall take the responsibility of supervision and ensure Party B to repay
the loan before the agreed deadline.


Article 5
This Agreement is made in 3 copies and each party holds one copy.


Party A (seal/ signature): /s/ Laifeng Anpulo (Group) Food Development Co.,
Ltd.,


Party B (seal/ signature): /s/ Laifeng County City Construction Investment Co.,
Ltd.,

Party C (seal/ signature): /s/ Laifeng County Finance Bureau
 
Date: March 4, 2014